Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a notice of allowability in response to RCE filed on 10/12/2020. Claims 1-2, 4-9, 11-17, 19-20 are allowed.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-2, 4-9, 11-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, 16 includes the limitation
[…] wherein the recommended recharging station has more recharge capacity than the recharging station that is closest to the current location of the at least one battery electric vehicle
responsive to receipt of the electronic token, reserve a reserved spot at the recommended recharging station to recharge the at least one battery electric 
Prior Art Uyeki (US 20120109519) shows in Fig. 5 that the closest charging station (either station C or D) is not being recommended; instead, charging station A is recommended based on current availability information (0033).
Prior Art Boot (20120296678) teaches based on requested time frame, determine whether a charging station reservation request should be granted (0041)
Prior art McMullin (20120185105) teaches estimating future demand based on real-time load profile that includes electric vehicles. 
NPL Ferreira (J. Ferreira, P. Pereira, P. Filipe and J. Afonso, "Recommender system for drivers of electric vehicles," 2011 3rd International Conference on Electronics Computer Technology, 2011, pp. 244-248, doi: 10.1109/ICECTECH.2011.5941995.) teaches a charging station recommendation (Fig. 4); the recommendation, however, is based on historical match and distance.
The combination of Ferreira, McMullin, Uyeki and Boot, therefore, do not teach providing a token that represent reservation guarantee that is unrestrictive to location, time and day as outlined in bullet point a. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499.  The examiner can normally be reached on Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628